Fitzgerald, J.
Defendant was convicted of reckless driving by the recorder’s court traffic division in the city of Detroit after he twice collided with complainant’s car and then sped off on the approach of a police officer who gave chase with defendant running red lights before his apprehension.
The complainant charges defendant with the violation of PA 1949, No 300, § 626.1 Defendant alleges that the complaint is defective in that this statute no longer exists due to the various amendments made, and that the complaint did not sufficiently specify the conduct complained of. The language *285of the amendatory aet (PA 1965, No 262)2 refers to and includes PA 1949, No 300, § 626, the original reckless driving statute, and at no point repeals the original act. The complaint and warrant are sufficiently detailed as to defendant’s conduct. Haskins v. Ralston (1888), 69 Mich 63. See, also, 50 Am Jur, Statutes, § 468, pp 481, 482; People v. Lowell (1930), 250 Mich 349.
Defendant alleges that his conviction of reckless driving was in error as the evidence was not sufficient to show that he was driving in a willful and wanton manner. If one considers the sum total of all the factors of defendant’s conduct, sufficient facts are found to sustain this conviction. Brooks v. Haack (1965), 374 Mich 261.
Affirmed.
Lesinski, C. J., and McGregor, J., concurred.

 See CLS 1952, § 257.626 (Stat Aun 1951 Cum Supp § 9.2326),


 See MCLA § 257.626 (Stat Ann 1968 Cum Supp § 9.2326).